Citation Nr: 1117355	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

2.  The Veteran's bilateral tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he has asserted is the result of noise exposure in service, specifically, acoustic trauma from firearms in basic training.  The Veteran's military occupational specialty was that of a radio operator.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including sensorioneural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's service treatment records are negative for any complaints of or treatment for bilateral hearing loss or tinnitus.  While a comparison of the audiological test results from enlistment and separation shows that the Veteran's hearing worsened slightly during his period of active service, service treatment records show that the Veteran's hearing was essentially normal at separation from service, providing evidence against this claim.

The results of audiological testing performed in February 1973 at separation from service shows puretone threshold results at 500, 1,000, 2,000, 3,000, and 4, 000HZ as 25, 15, 10, 20, and 15 in the right ear and 20, 15, 10, 20, and 15 in the left ear.  Thus the Veteran did not meet the criteria for a hearing loss disability in service

Post service, there is no evidence of hearing loss or tinnitus until the Veteran filed his claim for service connection in June 2008, decades after service from April 1969 to March 1973.  

At a VA examination in November 2008, the Veteran reported that his hearing loss and tinnitus had onset in 1969, after basic training.  Post service, the Veteran worked at Whirlpool Corporation for thirty nine years with hearing protection and participated in hunting and recreational shooting with hearing protection.  

Pure tone thresholds in the right ear at 500, 1, 000, 2,000, 3,000, and 4, 000Hz were 15, 15, 20, 65, and 50, respectively.  Pure tone thresholds in the left ear at 500, 1, 000, 2,000, 3,000, and 4, 000Hz were 10, 10, 15, 60, and 55, respectively.  Speech recognition scores were 84% in each ear.  Thus, the Veteran meets the criteria for a hearing loss disability at this time.  

The examiner diagnosed bilateral hearing loss and tinnitus and concluded that the Veteran's hearing loss and tinnitus were not likely related to his job as a radio operator in service "due to the reported date of onset and the reported noise exposure on the firing range in boot camp."

Based on the above evidence, the Board must find that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  While the Veteran has testified that his hearing loss and tinnitus had onset in service, the Veteran's claim is not supported by the objective evidence of record.  The Veteran did not have a hearing loss disability at separation from service, and he did not complain of hearing loss or tinnitus in service or for approximately thirty five years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board finds the objective evidence of record more probative than the Veteran's testimony regarding this issue.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Veteran has indicated he started to have these problems early in his military service (boot camp), yet provides no reason why he did not report these problems during the next four years of service, or for many years after service, or why his current problems are not more likely related to his post-service noise exposure.  On a factual basis, the Board finds the Veteran's post-service noise exposure to be far more extensive than the noise exposure he indicates caused the problems at issue, leading to the conclusion that it is less likely than not (less than 50% chance) that his current problems are the result of his service from April 1969 to March 1973.  

Additionally, the VA examiner concluded that the Veteran's military duties were not likely the cause of the Veteran's current hearing loss and tinnitus.  While the examiner failed to offer an opinion as to whether it was as least as likely as not that the Veteran's current disabilities had onset in service or were caused or aggravated by in-service noise exposure from sources besides the Veteran's duties as a radio operator such as exposure to weapons fire, the Board finds that such an error is harmless in light of other evidence of record.

Accordingly, for all of the above reasons, entitlement to service connection for bilateral hearing loss and tinnitus is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2008.  This letter informed the Veteran of what evidence was required to substantitate his claim and of VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in November 2008.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In any event, the facts of this case provide the basis to deny this claim. 

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


